PER CURIAM.
*354Brosnan Pearson Hart appeals the trial court's order denying his motion to withdraw his guilty pleas following sentencing, pursuant to Florida Rule of Criminal Procedure 3.170(l ). Hart argues that the lower court erred by ruling on his pro se motion, rather than the subsequent motion prepared by his appointed counsel. We agree, but affirm because the error was harmless. The pro se motion and the motion prepared by counsel were substantially the same. Hence, Hart was not prejudiced by the trial court's ruling on the pro se motion.
AFFIRMED.
COHEN, C.J., ORFINGER and EDWARDS, JJ., concur.